UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 SECURITIES AND EXCHAGE COMMISSION,      :
                                         :
                     Plaintiff,          :        19cv10796 (DLC)
                                         :
                -v-                      :             ORDER
                                         :
 INTERNATIONAL INVESTMENT GROUP, LLC,    :
                                         :
                     Defendant.          :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On March 30, 2020, this Court entered final judgment

against defendant International Investment Group, LLC (“IIG”)

(the “Final Judgment”).     On April 2, non-parties to this action,

representing that no parties objected, requested that the Court

retain jurisdiction over this case for matters that are

ancillary to the Final Judgment.     The same day, the Court

granted this request.     Later that day, non-parties Girobank,

N.V. and Girobank International, N.V. stated that they opposed

this Court retaining jurisdiction.     Accordingly, it is hereby

     ORDERED that should a party bring a dispute to this Court’s

attention that is ancillary to the Final Judgment, all parties

shall be given an opportunity to be heard on (1) whether this
Court has jurisdiction over the particular dispute, and (2) the

merits of the dispute should the Court have jurisdiction.



Dated:   New York, New York
         April 3, 2020


                              ____________________________
                                       DENISE COTE
                              United States District Judge




                                2
